DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/950,004 on August 11, 2021. Please note: Claims 31, 36 and 41 have been amended, and claims 1-30 have been previously cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up to an interview with Shoko Leek (Reg. No. 43746) on September 24, 2021.

The application has been amended as follows: 

	Please amend claims 31, 36 and 41 as follows: 

	31. (Currently Amended) A position detecting system comprising:
	a pen-shaped position indicator including an axial core made of non-conductive material and having an external surface defining a cross-sectional shape, a first electrode which is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core, and a second electrode which is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core, the first and second electrodes being separated from each other to interpose the axial core in between in the cross-sectional shape such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator; and

	wherein, in a first time period, the pen-shaped position indicator transmits first signals from the first electrode and the second electrode;
	in a second time period different from the first time period, the pen-shaped position indicator transmits a second signal from only one of the first electrode and the second electrode; and
	the sensor controller, in operation, calculates a first position of the pen-shaped position indicator relative to the sensor surface based on the first signals, calculates a second position of the pen-shaped position indicator relative to the sensor surface based on the second signal, determines a position of a tip of the pen-shaped position indicator from the first position, and 
	determines a rotation angle of the pen-shaped position indicator based on the first position and the second position.

	36. (Currently Amended) A pen-shaped position indicator comprising:
	an axial core made of non-conductive material and having an external surface defining a cross-sectional shape;
	a first electrode which is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core;
	a second electrode which is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core, the first and second electrodes being separated from each other to interpose the axial core in between in the cross-sectional shape such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator;
	a controller configured to cause transmission of first signals from the first electrode and the second electrode in a first time period, and to cause transmission of a second signal from only one of the first electrode and the second electrode in a second time period different from the first time period;


	41. (Currently Amended) A method comprising:
	transmitting, from a first electrode and a second electrode of a pen-shaped position indicator in a first time period, first signals, 
	wherein the pen-shaped position indicator includes an axial core made of non-conductive material and having an external surface defining a cross-sectional shape, the first electrode is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core, and the second electrode is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core, the first and second electrodes being separated from each other to interpose the axial core in between in the cross-sectional shape such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator;
	transmitting, from only one of the first electrode and the second electrode of the pen-shaped position indicator in a second time period different from the first time period, a second signal;
	receiving, at a sensor controller of a position sensor surface configured to capacitively couple with the first electrode and the second electrode of the pen-shaped position indicator, the first signals and the second signal;
	calculating, at the sensor controller, a first position of the pen-shaped position indicator relative to the sensor surface based on the first signals;
	calculating, at the sensor controller, a second position of the pen-shaped position indicator relative to the sensor surface based on the second signal;
	determining, at the sensor controller, a position of a tip of the pen-shaped position indicator from the first position; and
	determining, at the sensor controller, a rotation angle of the pen-shaped position indicator based on the first position and the second position.

Reasons for Allowance
Claims 31-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claims.

The closest prior art to claims 31, 36 and 41 is Katsurahira et al. (US 5644108 A; Cited in Applicant’s IDS dated 04/10/2018), hereinafter Katsurahira, in view of Oda et al. (US 20110193776 A1; Cited in Applicant’s IDS dated 04/10/2018), hereinafter Oda, and in further view of Sundara-Rajan et al. (US 20130106717 A1), hereinafter Sundara-Rajan.

	Regarding Claim 31, please refer to the rejection of claim 31 over Katsurahira in view of Oda, and in further view of Sundara-Rajan as presented in the Final Office Action dated 06/10/2021.
	Furthermore, regarding the amended limitations, Katsurahira in view of Oda, and in further view of Sundara-Rajan does not explicitly teach (see elements emphasized in italics):
	a pen-shaped position indicator including an axial core made of non-conductive material and having an external surface defining a cross-sectional shape, a first electrode which is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core, and a second electrode which is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core, the first and second electrodes being separated from each other to interpose the axial core in between in the cross-sectional shape such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator.
	Sundara-Rajan does not show any embodiment in which the axial core is made of non-conductive material, with the first and second electrode being embedded in the claimed manner such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator. Furthermore, none of the other cited prior art teaches this particular feature in combination with all of the other limitations of the claim. As a 

	Applicant’s FIG. 5 illustrates the claimed position detecting system (FIG. 5) comprising:
	a pen-shaped position indicator (FIG. 5: 20) including an axial core (11) made of non-conductive material (See page 7, lines 22-23) and having an external surface defining a cross-sectional shape (See FIG. 2), a first electrode (13) which is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core (See the arrangement of 13 on 11 as shown in FIGS. 1 and 2), and a second electrode (14) which is elongated to extend along the axis of the pen- shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core (See the arrangement of 14 on 11 as shown in FIGS. 1 and 2), the first and second electrodes being separated from each other to interpose the axial core in between in the cross- sectional shape such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator (See the arrangement of 11 between 13 and 14 as shown in FIGS. 1 and 2); and
	a sensor controller (26) of a position sensor surface (21) (See FIG. 5) configured to capacitively couple with the first electrode and the second electrode of the pen-shaped position indicator (See page 3, lines 15-17);
	wherein, in a first time period (FIG. 13: continuous transmission period: L+R), the pen-shaped position indicator transmits first signals from the first electrode and the second electrode (See page 24, lines 17-20);
	in a second time period different from the first time period (FIG. 13: continuous transmission period: L), the pen-shaped position indicator transmits a second signal from only one of the first electrode and the second electrode (See page 24, lines 20-22); and
	the sensor controller, in operation, calculates a first position of the pen-shaped position indicator relative to the sensor surface based on the first signals (See page 27, lines 9-13), calculates a second position of the pen-shaped position indicator relative to the sensor surface based on the second signal (See page 27, lines 14-17), determines a position of a tip of the pen-shaped position indicator from the first position (See page 27, lines 9-13), and 
(See page 27, lines 18-24).

	Claims 32-35 depend on claim 31, and are therefore allowed for the above reasons.

	Regarding Claim 36, please refer to the rejection of claim 36 over Katsurahira in view of Oda, and in further view of Sundara-Rajan as presented in the Final Office Action dated 06/10/2021.
	Furthermore, regarding the amended limitations, Katsurahira in view of Oda, and in further view of Sundara-Rajan does not explicitly teach (see elements emphasized in italics):
	an axial core made of non-conductive material and having an external surface defining a cross-sectional shape;
	a first electrode which is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core;
	a second electrode which is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core, the first and second electrodes being separated from each other to interpose the axial core in between in the cross-sectional shape such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator.
	For the same reasons as discussed with regard to claim 31, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of claim 36.

	Applicant’s FIGS. 1, 2 and 5illustrate the claimed pen-shaped position indicator (FIGS. 1 and 2; FIG. 5: 20) comprising:
	an axial core (11) made of non-conductive material (See page 7, lines 22-23)and having an external surface defining a cross-sectional shape (See FIG. 2);
(13) which is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core (See the arrangement of 13 on 11 as shown in FIGS. 1 and 2);
	a second electrode (14) which is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core (See the arrangement of 14 on 11 as shown in FIGS. 1 and 2), the first and second electrodes being separated from each other to interpose the axial core in between in the cross-sectional shape such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator (See the arrangement of 11 between 13 and 14 as shown in FIGS. 1 and 2);
	a controller (FIG. 12: 17) configured to cause transmission of first signals from the first electrode and the second electrode in a first time period (FIG. 13: continuous transmission period: L+R), and to cause transmission of a second signal from only one of the first electrode and the second electrode in a second time period different from the first time period (FIG. 13: continuous transmission period: L);
	wherein the first signals, when received by a sensor controller (26) of a position sensor surface (21) (See FIG. 5) configured to capacitively couple with the first electrode and the second electrode (See page 3, lines 15-17), indicate a first position of the pen-shaped position indicator relative to the sensor surface (See page 27, lines 9-13), and the second signal, when received by the sensor controller, indicates a second position of the pen- shaped position indicator relative to the sensor surface (See page 27, lines 14-17).

	Claims 37-40 depend on claim 36, and are therefore allowed for the above reasons.

	Regarding Claim 41, please refer to the rejection of claim 41 over Katsurahira in view of Oda, and in further view of Sundara-Rajan as presented in the Final Office Action dated 06/10/2021.
	Furthermore, regarding the amended limitations, Katsurahira in view of Oda, and in further view of Sundara-Rajan does not explicitly teach (see elements emphasized in italics):
	wherein the pen-shaped position indicator includes an axial core made of non-conductive material and having an external surface defining a cross-sectional shape, the first electrode is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator.
	For the same reasons as discussed with regard to claim 31, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of claim 41.

	Applicant’s FIG. 13 illustrate the claimed method (FIG. 13) comprising:
	transmitting, from a first electrode (13) and a second electrode (14) of a pen-shaped position indicator (FIG. 5: 20) in a first time period (FIG. 13: continuous transmission period: L+R), first signals (See page 24, lines 20-22), 
	wherein the pen-shaped position indicator includes an axial core  (11) made of non-conductive material (See page 7, lines 22-23) and having an external surface defining a cross-sectional shape (See FIG. 2), the first electrode is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core (See the arrangement of 13 on 11 as shown in FIGS. 1 and 2), and the second electrode is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core (See the arrangement of 14 on 11 as shown in FIGS. 1 and 2), the first and second electrodes being separated from each other to interpose the axial core in between in the cross-sectional shape such that no electrode is present on the axis, wherein the axis is a central longitudinal axis of the pen-shaped position indicator  (See the arrangement of 11 between 13 and 14 as shown in FIGS. 1 and 2);
	transmitting, from only one of the first electrode and the second electrode of the pen-shaped position indicator in a second time period different from the first time period (FIG. 13: continuous transmission period: L), a second signal (See page 24, lines 20-22);
(26) of a position sensor surface (21) (See FIG. 5) configured to capacitively couple with the first electrode and the second electrode of the pen-shaped position indicator (See page 3, lines 15-17), the first signals and the second signal;
	calculating, at the sensor controller, a first position of the pen-shaped position indicator relative to the sensor surface based on the first signals  (See page 27, lines 9-13);
	calculating, at the sensor controller, a second position of the pen-shaped position indicator relative to the sensor surface based on the second signal (See page 27, lines 14-17);
	determining, at the sensor controller, a position of a tip of the pen-shaped position indicator from the first position (See page 27, lines 9-13); and
	determining, at the sensor controller, a rotation angle of the pen-shaped position indicator based on the first position and the second position (See page 27, lines 18-24).
	
	Claims 42-45 depend on claim 41, and are therefore allowed for the above reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 08/11/2021 have been fully considered and are persuasive.  
	Applicant argues (Remarks, pages 7-8) that the previously relied upon combination of references do not teach the amended limitations of the independent claims. For the reasons discussed in the above “Reasons for Allowance”, the Examiner agrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692